Citation Nr: 1138244	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  05-35 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel

REMAND

The Veteran had active military service from September 1968 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held in January 2010.  A transcript of that hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, the Court has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

This claim was remanded by the Board in October 2010 to obtain a medical opinion as to whether the Veteran's currently diagnosed hypertension was related to his period of active military service, or had been caused or made chronically worse by his service-connected type II diabetes mellitus.

Unfortunately, although the VA physician, S.D., M.D., opined on whether the Veteran's hypertension had been caused or made chronically worse by his service-connected diabetes mellitus, Dr. D. did not address the medical probability that the onset of hypertension was traceable to the Veteran's period of active duty service.  Dr. D. did note that her own review of the service records showed only a single episode in which the blood pressure reading was even borderline elevated at 130/90, and noted that it was in the context of the Veteran experiencing cellulitis after a bug bite in November 1988.  Dr. D. also quoted from a provider note which stated that the Veteran's blood pressure was mildly elevated while in the service but then became normal; and noted that on flight physical last year, no mention was made of high blood pressure.  Here, although the VA physician addressed the service records relative to the claim, she did not provide a definite conclusion as to the medical probabilities that currently diagnosed hypertension was traceable to his time spent on active duty.  Because the Board's October 2010 remand required an opinion regarding the probabilities that the Veteran's hypertension was directly traceable to his time spent on active duty, another remand is required.  

Secondly, on remand, relevant records from the Computerized Patient Record System (CPRS) need to be associated with the claims file.  Specifically, in rendering her opinion as to whether the Veteran's hypertension was caused or made chronically worse by service-connected diabetes mellitus, Dr. D. referenced several documents that are not currently of record in the claims file.  Given that Dr. D. noted that she had reviewed CPRS records in addition to the claims file, records from the CPRS must now be associated with the record.  In particular, the agency of original jurisdiction (AOJ) should associate with the claims file those records addressed in her opinion, including lab work and pharmacy records dated in April and June of 2001, in addition to a provider note quoted by Dr. D., stating that the Veteran's "BP was mildly elevated while in the service but then became normal.  On flight physical last year, no mention was made of high blood pressure."  (No date was provided for this entry and the Board cannot locate it in the record.)  In sum, medical records dated in April and June of 2001, as well as a provider note were all discussed in Dr. D.'s opinion but are not contained in the claims file.  On remand, these records should be obtained from CPRS and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate records from CPRS with the claims file.  Specifically, the records addressed by Dr. D. in her October 2010 opinion should be associated with the file.  These records include pharmacy notes and lab work dated in April and June of 2001, as well as a provider note (no date was given) which stated that the Veteran's "BP was mildly elevated while in the service but then became normal.  On flight physical last year, no mention was made of high blood pressure."  (CPRS records dated from the time the Veteran was discharged from service in 1991 through 2001 should be associated with the claims file.)

2.  Search for any records from other sources, such as the source of a "flight physical" mentioned by Dr. D. in her quote from a CPRS record.  (The Veteran's help in identifying and securing any such records should be sought.)  

3.  The AOJ should thereafter obtain an opinion from a physician who is asked to review the claims file and provide a statement regarding the medical probabilities that the onset of hypertension is traceable to the Veteran's period of active military service.  (The physician's review should include records obtained pursuant to the development sought above.)  The rationale for the opinion should be set forth in detail, with references to the record or medical principles made as necessary to support the opinion.  

The physician should also be asked to review Dr. D.'s October 2010 opinion regarding cause or aggravation of hypertension and state whether he/she agrees with Dr. D.'s opinion.  An explanation should be given with citation to medical principles and the evidence of record as necessary to support the reviewer's conclusion.  (If Dr. D. is asked to conduct this review, she should be asked to state whether the newly received evidence changes her opinion and to explain.)

If the reviewer determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted regarding the etiology of hypertension or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer should be undertaken so that a definite opinion can be obtained.)

4.  After undertaking any other development deemed appropriate, the AOJ should consider the issue on appeal in light of all information or evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

